Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s arguments on 9/29/22. No claim has been amended.
Applicant’s arguments with respect to the rejection of claim 1 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of Xiao CN 104155817, Zhang US 2014/0061818 and Zhang US 2016/0043102 as cited in the last Non Final Office Action. This Non Final Office Action is to clarify the rejection of claim 1.
Claims 1 and 3-21 are pending. 
Accordingly, this action is made Non Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 3-9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao CN 104155817 in view of Zhang et al. US 2016/0043102 and Zhang US 2014/0061818 and (hereinafter “Zhang-818”).
Claim 1: Xiao discloses a display substrate, including:
(Fig. 2) a substrate (display substrate) [0018]; and 
(Fig. 3) [0031] a common electrode 105 and a pixel electrode array layer (106) which are located on a side of the substrate and are spaced by insulation (inherent), the common electrode 105 includes a transparent conductive layer 105 (inherent, for a display device); 
(Figs. 1, 2) the pixel electrode array layer (106) includes a plurality of pixel electrode groups 106/106 [0031] arranged in a column direction, wherein each of the pixel electrode groups 106/106 includes two rows of pixel electrodes 106/106 [0033], two gate lines 101 extending along a row direction and arranged in the column direction are provided between two adjacent pixel electrode groups 106, each gate line 101 being connected to a plurality of thin film transistors 107 (TFT), and each of the pixel electrodes 106 is connected to one of the thin film transistors 107 [0031]; (Fig. 2) each gate line 101 being connected to a plurality of thin film transistors 107 (TFT), and each of the pixel electrodes 106 is connected to one of the thin film transistors 107 [0031];
(Fig. 2) the orthographic projection of the gap (spacing between 106/106), which is between two pixel electrodes 106 adjacent in the column direction of the pixel electrode group 106/106, on the substrate is located within an orthographic projection of the first common electrode line 103 on the substrate (the common electrode line 103 is horizontally located between the two pixel sub-electrodes 106; i.e., covering the gap region between two pixel electrodes 106/106) [0034].
except
an orthographic projection of a gap, which is between two pixel electrodes adjacent in the column direction of the pixel electrode group, on the substrate is located within an orthographic projection of the common electrode on the substrate
wherein the common electrode further includes a first common electrode line connected to the transparent conductive layer
a material of the first common electrode line is a light-shielding metal,
however Zhang et al. teach
(Fig. 3) an orthographic projection of a gap (slits), which is between two pixel electrodes 20 (pixel electrode 20 is slit-shaped) adjacent in the column direction of the pixel electrode group, on the substrate 10 is located within an orthographic projection of the common electrode 21 on the substrate 10 (the pixel electrode 20 is arranged above the common electrode 21, and at least partially overlaps with the common electrode 21 in the orthographic projection direction) [0097]
(Fig. 3) wherein the common electrode 21/22 further includes a first common electrode line 22 connected to the transparent conductive layer 21 (common electrode 21 is electrically connected to a common electrode line 22 through a via hole in the gate insulating layer 12) [0128]
and Zhang-818 teaches
(Fig. 6) a material of the first common electrode line 11/42 is a light-shielding metal (light-shielding strip 42 and common electrode line 11 are of an integral structure) [0030], 
It would have been obvious to one of ordinary skill in the art to modify Xiao's invention with Zhang’s structure in order to provide improved production cost to the display device, as taught by Zhang [Abstract]; and with Zhang-818’s structure in order to provide improved light leakage phenomenon to the display device, as taught by Zhang-818 [0030].


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



Claims 4, 9: Xiao discloses
Claim 4: Regarding the limitation “a line width c of the first common electrode line and the gap b between two pixel electrodes adjacent in the column direction of the pixel electrode group satisfy a relationship of 2 micrometers < c - b < 5 micrometers”: Applicant has not disclosed the specific line width c of the first common electrode line and the gap b between two pixel electrodes, as claimed, solves any stated problem or is for any particular purpose; and it appears that the invention would perform equally well with Xiao/Zhang as disclosed above. Thus, it would have been obvious to one having ordinary skill in the art to have a line width c of the first common electrode line and the gap b between two pixel electrodes adjacent in the column direction of the pixel electrode group satisfy a relationship of 2 micrometers < c - b < 5 micrometers, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
Claim 9: (Fig. 2) an orthographic projection of every two pixel electrodes adjacent in the column direction of the pixel electrode group on the substrate is located within an orthographic projection of one of the common electrode units on the substrate (the common electrode is divided into the same size as the pixel sub-electrodes) [0033].

Claim 7: Xiao discloses
(Fig. 2) the transparent conductive layer includes a plurality of common electrode units 105 which are arranged apart from and connected to each other, the common electrode unit 105 has a planar structure, the pixel electrode 106 has a slit structure, and 
(Fig. 2) an orthographic projection of the pixel electrode 106 (104/104) [0033] on the substrate is located within an orthographic projection of the common electrode unit 105 on the substrate. 
Zhang-818 teaches
(Fig. 5) the pixel electrodes 12 are located on a side of the transparent conductive layer 41/11 away from the substrate [0025], 
It would have been obvious to one of ordinary skill in the art to modify Xiao's invention with Zhang-818’s structure in order to provide improved light leakage phenomenon to the display device, as taught by Zhang-818 [0030].

Claims 3, 5, 6, 8:
Zhang further teaches
Claim 3: (Fig. 4-5) an electrical conductivity of the first common electrode line 22 is greater than the electrical conductivity of the transparent conductive layer 21 (the common electrode line 22 has a larger thickness relative to the common electrode 21, resulting in a better conductivity) [0091], 
Claim 5: (Fig. 4-5) the first common electrode line 22 and the transparent conductive layer 21 (common electrode) are stacked on each other;
Claim 6: (Fig. 4-5) the first common electrode line 22 is located on a side of the transparent conductive layer 21 (common electrode) away from the substrate 10; 
Claim 8: (Fig. 4-5) wherein the first common electrode line 22 is located on a side of the transparent conductive layer 21 (common electrode) away from the substrate 10 and is stacked on the transparent conductive layer 21, wherein the first common electrode line 22 is formed in the same layer as the gate lines 11 [0091].
It would have been obvious to one of ordinary skill in the art to modify Zhao’s invention with Zhang’s structure in order to provide improved production cost to the display device, as taught by Zhang [Abstract].

Claim 18: Xiao discloses
A liquid crystal panel [0005

Claims 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao CN 104155817 in view of Zhang et al. US 2016/0043102 and Zhang US 2014/0061818 and (hereinafter “Zhang-818”) as applied to claim 9 above, and further in view of Ohta et al. US 2004/0032384 and Li et al. US 2018/0203317.
Claim 10: 
Li teaches
Claim 10: (Fig. 1) at least two common electrode units 10 adjacent in the column direction are connected by a jumper 14 (bridge line) [Col. 1, line 45]
Claim 11: (Fig. 1) the jumper 14 (bridge line) is formed in the same layer as the pixel electrode, and the jumper 14 is connected to the common electrode unit 10 through a via structure 15 [Col. 1, lines 51-53],
It would have been obvious to one of ordinary skill in the art to modify Xiao's invention with Li’s structure in order to provide improved viewing angle to the display device, as taught by Li [Abstract].
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao CN 104155817 in view of Zhang et al. US 2016/0043102 and Zhang US 2014/0061818 and (hereinafter “Zhang-818”) as applied to claim 1 above, and further in view of Ohta et al. US 2004/0032384 and Li et al. US 2018/0203317.
Claim 15: Xiao discloses
(Fig. 2) two pixel electrodes 106 (140/140) located in different pixel electrode groups and adjacent in the column direction are respectively connected to the thin film transistors 107 [0031] 
Ohta et al. teach
(Fig. 1) two pixel electrodes PX located in different pixel electrode groups and adjacent in the column direction are respectively connected to sources SD1 of the thin film transistors [0109] 
Li et al. teach
(Fig. 1) the sources and drains of the respectively connected thin film transistors 4 are connected as an integrated structure by a connection portion 5 (H-shaped connection portion 5) [0052].
It would have been obvious to one of ordinary skill in the art to modify Xiao's invention with Ohta’s structure in order to provide improved viewing angle to the display device, as taught by Ohta [0010]; with Li’s structure in order to provide improved viewing angle to the display device, as taught by Li [Abstract].

Claims 16, 17:
Li et al. teach
Claim 16: (Fig. 1) a gate of the thin film transistor 4 is a part of the gate line 1, and an orthographic projection of the connection portion 5 (H-shaped connection portion 5) [0052] on the substrate does not overlap with an orthographic projection of the gate line 1 on the substrate
Claim 17: (Fig. 1) the drain of the thin film transistor is U-shaped (part of the H-shape), and the source of the thin film transistor extends into the U-shaped opening and is spaced apart from the drain [0052]; the U-shaped openings (parts of the H-shape) of the drains of the thin film transistors, to which two pixel electrodes 6/6 located in different pixel electrode groups and adjacent in the column direction are respectively connected, are in opposite directions and connected at the bottom [0049] [0052].
It would have been obvious to one of ordinary skill in the art to modify Xiao's invention with Li’s structure in order to provide improved viewing angle to the display device, as taught by Li [Abstract].


Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao CN 104155817 in view of Zhang et al. US 2016/0043102 and Zhang US 2014/0061818 and (hereinafter “Zhang-818”) as applied to claim 18 above, and further in view of Ohta et al. US 2004/0032384 and Li et al. US 2018/020331 Zhao et al. US 2016/0370897 (“Zhao-897”).
Claim 19:
Zhao-897 teaches
(Fig. 2) a light-shielding matrix 01 (black matrix) [0049] having a plurality of light-transmitting regions, wherein an orthographic projection of every two pixel electrodes 02/02 adjacent in the column direction of the pixel electrode group is located within an orthographic projection of one of the light-transmitting regions (openings of black matrix 01) on the substrate.
It would have been obvious to one of ordinary skill in the art to modify Zhao's invention with Zhao-897’s structure in order to provide improved manufacturing cost to the display device, as taught by Zhao-897 [0003].

Claims 12, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao CN 104155817 in view of Zhang et al. US 2016/0043102.
Claim 12: Xiao discloses a display substrate, including:
(Fig. 2) a substrate (display substrate) [0018]; and 
(Fig. 3) [0031] a common electrode 105 and a pixel electrode array layer (106) which are located on a side of the substrate and are spaced by insulation (inherent), 
the common electrode 105 includes a transparent conductive layer 105 (inherent, for a display device); 
(Figs. 1, 2) the pixel electrode array layer (106) includes a plurality of pixel electrode groups 106/106 [0031] arranged in a column direction, wherein each of the pixel electrode groups 106/106 includes two rows of pixel electrodes 106/106 [0033], two gate lines 101 extending along a row direction and arranged in the column direction are provided between two adjacent pixel electrode groups 106, each gate line 101 being connected to a plurality of thin film transistors 107 (TFT), and each of the pixel electrodes 106 is connected to one of the thin film transistors 107 [0031]; 
(Figs. 2, 3) an orthographic projection of a gap (spacing between 106/106), which is between two pixel electrodes 106/106 adjacent in the column direction of the pixel electrode group 106/106, on the substrate is located within an orthographic projection of the common electrode 103/105 (common electrode line 103) on the substrate,
(Figs. 2, 3) the orthographic projection of the gap, which is between two pixel electrodes 106/106 adjacent in the column direction of the pixel electrode group 106/106, on the substrate is located within an orthographic projection of a solid portion (103) of the transparent conductive layer 103/105 on the substrate (the common electrode line 103 is horizontally located between the two pixel sub-electrodes 106; i.e., covering the gap region between two pixel electrodes 106/106) [0034]
Except
wherein the common electrode further includes a first common electrode line connected to the transparent conductive layer 
an orthographic projection of a gap, which is between two pixel electrodes adjacent in the column direction of the pixel electrode group, on the substrate is located within an orthographic projection of the common electrode on the substrate
the transparent conductive layer is located on a side of the pixel electrode away from the substrate, wherein the pixel electrode has a planar structure, and the transparent conductive layer has a slit structure; 
however Zhang et al. teaches
(Fig. 3) wherein the common electrode 21/22 further includes a first common electrode line 22 connected to the transparent conductive layer 21 (common electrode 21 is electrically connected to a common electrode line 22 through a via hole in the gate insulating layer 12) [0128]
(Fig. 3) an orthographic projection of a gap (slits), which is between two pixel electrodes 20 (pixel electrode 20 is slit-shaped) adjacent in the column direction of the pixel electrode group, on the substrate 10 is located within an orthographic projection of the common electrode 21 on the substrate 10 (the pixel electrode 20 is arranged above the common electrode 21, and at least partially overlaps with the common electrode 21 in the orthographic projection direction) [0097]
(Fig. 9) the transparent conductive layer 21 (common electrode) is located on a side of the pixel electrode 20 [0152] away from the substrate 10, wherein the pixel electrode 20 has a planar structure, and the transparent conductive layer 21 has a slit structure; 
It would have been obvious to one of ordinary skill in the art to modify Xiao's invention with Zhang-102’s structure in order to provide improved light leakage phenomenon to the display device, as taught by Zhang-102 [0030].

Claim 13: Xiao discloses
(Fig. 2) the common electrode further includes second common electrode lines (common electrode lines in parallel) respectively disposed on opposite sides of two rows of pixel electrodes of the pixel electrode group, 
Zhang-102 further teaches
(Fig. 4-5) the second common electrode lines 22 are connected to the transparent conductive layer 21 (common electrode)
It would have been obvious to one of ordinary skill in the art to modify Xiao's invention with Zhang-102’s structure in order to provide improved production cost to the display device, as taught by Zhang-102 [Abstract].

Claim 20: Xiao discloses
A liquid crystal panel [0005]

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao CN 104155817 in view of Zhang et al. US 2016/0043102 as applied to claim 12 above, and further in view of Zhao US 2017/0205672.
Claim 14: 
Zhao teaches
(Fig. 4) the common electrode 24 further includes a third common electrode line (common electrode pattern 24 includes several horizontal common electrode strips) disposed between two rows of pixel electrodes 21 (adjacent bottom two rows 21) of the pixel electrode group, wherein the third common electrode line (lower of 3 horizontal strip lines 24) is connected to the transparent conductive layer (common electrode 24).  
It would have been obvious to one of ordinary skill in the art to modify Xiao's invention with Zhao’s structure in order to provide improved display quality, as taught by Zhao [0033].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao CN 104155817 in view of Zhang et al. US 2016/0043102 as applied to claim 20 above, and further in view of 2016/0370897 (“Zhao-897”).
Claim 21:
Zhao-897 teaches
(Fig. 2) a light-shielding matrix 01 (black matrix) [0049] having a plurality of light-transmitting regions, wherein an orthographic projection of every two pixel electrodes 02/02 adjacent in the column direction of the pixel electrode group is located within an orthographic projection of one of the light-transmitting regions (openings of black matrix 01) on the substrate.
It would have been obvious to one of ordinary skill in the art to modify Zhao's invention with Zhao-897’s structure in order to provide improved manufacturing cost to the display device, as taught by Zhao [0003].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871








== isting of Claims 
    PNG
    media_image4.png
    11
    272
    media_image4.png
    Greyscale
 a substrate; and a common electrode and a pixel electrode array layer which are located on a side of the substrate and are spaced by insulation, wherein, the common electrode includes a transparent conductive layer; the pixel electrode array layer includes a plurality of pixel electrode groups arranged in a column direction, wherein each of the pixel electrode groups includes two rows of pixel electrodes, two gate lines extending along a row direction and arranged in the column direction are provided between two adjacent pixel electrode groups, each gate line being connected to a plurality of thin film transistors, and each of the pixel electrodes is connected to one of the thin film transistors; 

an orthographic projection of a gap, which is between two pixel electrodes adjacent in the column direction of the pixel electrode group, on the substrate is located within an orthographic projection of the common electrode on the substrate

wherein the common electrode further includes a first common electrode line connected to the transparent conductive layer; a material of the first common electrode line is a light-shielding metal, and the orthographic projection of the gap, which is between two pixel electrodes adjacent in the column direction of the pixel electrode group, on the substrate is located within an orthographic projection of the first common electrode line on the substrate.  
2. (Cancelled) 
    PNG
    media_image5.png
    11
    270
    media_image5.png
    Greyscale
 Application No. 16/765,940 Paper Dated: September 29, 2022 In Reply to USPTO Correspondence of June 30, 2022 Attorney Docket No. 09440-2002909  
3. (Previously Presented) The display substrate according to claim 1, wherein an electrical conductivity of the first common electrode line is greater than the electrical conductivity of the transparent conductive layer.  
4. (Previously Presented) The display substrate according to claim 1, wherein a line width c of the first common electrode line and the gap b between two pixel electrodes adjacent in the column direction of the pixel electrode group satisfy a relationship of 2 micrometers < c - b < 5 micrometers.  
5. (Previously Presented) The display substrate according to claim 1, wherein the first common electrode line and the transparent conductive layer are stacked on each other; or the first common electrode line is connected to the transparent conductive layer by a via structure.  
6. (Previously Presented) The display substrate according to claim 1, wherein the first common electrode line is located on a side of the transparent conductive layer away from the substrate; or the first common electrode line is located on a side of the transparent conductive layer close to the substrate side.  
7. (Previously Presented) The display substrate according to claim 1, wherein the pixel electrodes are located on a side of the transparent conductive layer away from the substrate, wherein the transparent conductive layer includes a plurality of common electrode units which are arranged apart from and connected to each other, the common electrode unit has a planar structure, the pixel electrode has a slit structure, and an orthographic projection of the pixel electrode on the substrate is located within an orthographic projection of the common electrode unit on the substrate.  
8. (Original) The display substrate according to claim 7, wherein the first common electrode line is located on a side of the transparent conductive layer away from the substrate and 
    PNG
    media_image5.png
    11
    270
    media_image5.png
    Greyscale
 Application No. 16/765,940 Paper Dated: September 29, 2022 In Reply to USPTO Correspondence of June 30, 2022 Attorney Docket No. 09440-2002909 is stacked on the transparent conductive layer, wherein the first common electrode line is formed in the same layer as the gate lines.  
9. (Previously Presented) The display substrate according to claim 7, wherein an orthographic projection of every two pixel electrodes adjacent in the column direction of the pixel electrode group on the substrate is located within an orthographic projection of one of the common electrode units on the substrate.  
10. (Original) The display substrate according to claim 9, wherein at least two common electrode units adjacent in the column direction are connected by a jumper.  
11. (Original) The display substrate according to claim 10, wherein the jumper is formed in the same layer as the pixel electrode, and the jumper is connected to the common electrode unit through a via structure. 
    PNG
    media_image6.png
    11
    275
    media_image6.png
    Greyscale
a substrate; and a common electrode and a pixel electrode array layer which are located on a side of the substrate and are spaced by insulation, wherein, the common electrode includes a transparent conductive layer; the pixel electrode array layer includes a plurality of pixel electrode groups arranged in a column direction, wherein each of the pixel electrode groups includes two rows of pixel electrodes, two gate lines extending along a row direction and arranged in the column direction are provided between two adjacent pixel electrode groups, each gate line being connected to a plurality of thin film transistors, and each of the pixel electrodes is connected to one of the thin film transistors; an orthographic projection of a gap, which is between two pixel electrodes adjacent in the column direction of the pixel electrode group, on the substrate is located within an orthographic projection of the common electrode on the substrate;  
    PNG
    media_image5.png
    11
    270
    media_image5.png
    Greyscale
 Application No. 16/765,940 Paper Dated: September 29, 2022 In Reply to USPTO Correspondence of June 30, 2022 Attorney Docket No. 09440-2002909 wherein the transparent conductive layer is located on a side of the pixel electrode away from the substrate, wherein the pixel electrode has a planar structure, and the transparent conductive layer has a slit structure; the orthographic projection of the gap, which is between two pixel electrodes adjacent in the column direction of the pixel electrode group, on the substrate is located within an orthographic projection of a solid portion of the transparent conductive layer on the substrate; the common electrode further includes a first common electrode line connected to the transparent conductive layer; a material of the first common electrode line is a light-shielding metal, and the orthographic projection of the gap, which is between two pixel electrodes adjacent in the column direction of the pixel electrode group, on the substrate is located within an orthographic projection of the first common electrode line on the substrate.  
13. (Original) The display substrate according to claim 12, wherein the common electrode further includes second common electrode lines respectively disposed on opposite sides of two rows of pixel electrodes of the pixel electrode group, wherein the second common electrode lines are connected to the transparent conductive layer.  
14. (Previously Presented) The display substrate according to claim 12, wherein the common electrode further includes a third common electrode line disposed between two rows of pixel electrodes of the pixel electrode group, wherein the third common electrode line is connected to the transparent conductive layer.  
15. (Previously Presented) The display substrate according to claim 1, wherein, two pixel electrodes located in different pixel electrode groups and adjacent in the column direction are respectively connected to sources of the thin film transistors, and drains of the respectively connected thin film transistors are connected as an integrated structure by a connection portion. 
    PNG
    media_image5.png
    11
    270
    media_image5.png
    Greyscale
  
16. (Original) The display substrate according to claim 15, wherein, a gate of the thin film transistor is a part of the gate line, and an orthographic projection of the connection portion on the substrate does not overlap with an orthographic projection of the gate line on the substrate.  
17. (Previously Presented) The display substrate according to claim 15, wherein, the drain of the thin film transistor is U-shaped, and the source of the thin film transistor extends into the U-shaped opening and is spaced apart from the drain; the U-shaped openings of the drains of the thin film transistors, to which two pixel electrodes located in different pixel electrode groups and adjacent in the column direction are respectively connected, are in opposite directions and connected at the bottom.  
18. (Previously Presented) A liquid crystal panel, comprising: the display substrate according to claim 1.  
19. (Previously Presented) The liquid crystal panel according to claim 18, further including a light-shielding matrix having a plurality of light-transmitting regions, wherein an orthographic projection of every two pixel electrodes adjacent in the column direction of the pixel electrode group is located within an orthographic projection of one of the light-transmitting regions on the substrate.  
20. (Previously Presented) A liquid crystal panel, comprising: the display substrate according to claim 12.  
21. (Previously Presented) The liquid crystal panel according to claim 20, further including a light-shielding matrix having a plurality of light-transmitting regions, wherein an orthographic projection of every two pixel electrodes adjacent in the column direction of the pixel electrode group is located within an orthographic projection of one of the light-transmitting regions on the substrate.